Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10, 12 and 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cahil (US Pub. No. 2011/0192979 A1).
With regards to claim 1, Cahill discloses a method for compensating a measurement deviation of a first scintillator 62 and/or of a photodetector of a radiometric fill level measuring device 60 for fill level measurement [0031] [0043] (Figures 3 and 5), comprising: detecting, by a second scintillator 70, radioactive emissions of the second scintillator 70; transmitting, in response to radioactive emissions, a first light signal from the first scintillator 62 and a second light signal from the second scintillator 70 (i.e., see signal 74 from the PMT 72 going to the electronics), the first light signal being different from the second light signal (i.e., the signals are from different scintillators); receiving, by the photodetector (i.e., PMT), the first light signal from the first scintillator 62 and the second light signal from the second scintillator 70 (i.e., signals 74), and converting the received light signals into electrical signals; comparing, by a comparator 82, the electrical signals to stored reference signals (i.e., see voltage reference 84 and signal line 86); and adjusting a gain of the photodetector in response to the comparing of the electrical signals and stored reference signals (Abstract) [0024] [0025] [0043].
With regards to claim 4, Cahill discloses that the first scintillator 62 is adjacent to the second scintillator 70 (Figures 3 and 5).
With regards to claim 7, Cahill discloses the second scintillator 70 is one of the following scintillators: lutetium aluminum garnet (LuAG), cerium-doped lutetium yttrium silicate (LYSO), lutetiumoxyorthosilicate (LSO), yttrium aluminum perovskite (cerium) (YAP:Ce), yttrium aluminum garnet (YAG), and/or a similar scintillator [0011] [0014].
With regards to claim 10, Cahill discloses a radiometric fill level measuring device for fill level measurement, for density measurement, and/or for mass flow measurement, the fill level measuring device [0044] (Abstract) (Figures 3 and 5) including a compensating measurement deviation of a first scintillator 62 and/or of a photodetector of a radiometric fill level measuring device 60 for fill level measurement [0031] [0043] (Figures 3 and 5), comprising: detecting, by a second scintillator 70, radioactive emissions of the second scintillator 70; transmitting, in response to radioactive emissions, a first light signal from the first scintillator 62 and a second light signal from the second scintillator 70 (i.e., see signal 74 from the PMT 72 going to the electronics), the first light signal being different from the second light signal (i.e., the signals are from different scintillators); receiving, by the photodetector (i.e., PMT), the first light signal from the first scintillator 62 and the second light signal from the second scintillator 70 (i.e., signals 74), and converting the received light signals into electrical signals; comparing, by a comparator 82, the electrical signals to stored reference signals (i.e., see voltage reference 84 and signal line 86); and adjusting a gain of the photodetector in response to the comparing of the electrical signals and stored reference signals (Abstract) [0024] [0025] [0043].
With regards to claim 12, Cahill discloses the second scintillator 70 is one of the following scintillators: lutetium aluminum garnet (LuAG), cerium-doped lutetium yttrium silicate (LYSO), lutetiumoxyorthosilicate (LSO), yttrium aluminum perovskite (cerium) (YAP:Ce), yttrium aluminum garnet (YAG), and/or a similar scintillator [0011] [0014].
With regards to claim 13, Cahill discloses a nontransitory computer-readable storage medium having a program stored therein, which, when executed on a processor of a radiometric fill level measuring device, instructs the radiometric fill level measuring device to carry out a method according to claim 1 [0051].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of Lanakiev et al. (US Patent 7,1081,626 B2).
With regards to claim 2, Cahill discloses the claimed invention according to claim 1 but fails to expressly disclose determining a current temperature and the reference signal stored in a manner suitable for the current temperature. Lanakiev discloses an apparatus and method for temperature correction and expanded count rate of inorganic scintillation detectors. A temperature sensor is attached to an inorganic scintillation detector. The inorganic scintillation detector, due to interaction with incident radiation, creates light pulse signals. A photoreceiver processes the light pulse signals to current signals. Temperature correction circuitry that uses a fast light component signal, a slow light component signal, and the temperature signal from the temperature sensor to corrected an inorganic scintillation detector signal output and expanded the count rate (Abstract). In view of the utility, to improve the detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cahill with the teachings such as that taught by Lanakiev.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of Mory (US Pub. No. 2020/0057173 A1).
With regards to claim 3, Cahill discloses the claimed invention according to claim 1 but fails the measurement deviation is a function of temperature, and the reference signals to match the temperature are stored in a comparison table.
Mory discloses a gamma ray detector, where temperature sensitivity of the gamma ray detector is accounted for in the operation of the logging system. Correction of sensitivity of the gamma ray detector can include using a measure of sensitivity drift derived from temperature binned gamma ray spectra from measurements by the gamma ray detector over a calibration period for a number of calibration periods (Abstract). The operations can include operations to make a correction of reversible temperature effect of sensitivity of the gamma ray detector using a temperature correction lookup table. A correction of reversible temperature effect may be made as an initial correction corresponding to the reversible temperature effect associated with the gamma ray detector after adjustment for a temperature lag between the gamma ray detector and the temperature sensor used in the measurement [0026] [0038] [0041].
Individual peaks can be recovered from each gamma ray spectra in both datasets and matched with respect to each other, for example peaks of thorium can be identified in all temperature binned energy spectra based on the shape of the spectrum and relative position of the peaks. Subsequent calculation of ratios of the matched peak amplitudes in spectra acquired in same temperature bins in Dataset A and Dataset B (FIG. 12) yields the measure of irreversible drift of the gamma ray detector sensitivity during the time that passed between acquisition of Dataset A and Dataset B. If a reference dataset acquired during factory calibration is used for Dataset A then the process described above will yield the measure of irreversible detector gain drift from the time of manufacturing [0046].
In view of the utility, to improve the detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cahill with the teachings such as that taught by Mory.
Claim(s) 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill.
With regards to claim 5, Cahill discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation wherein the measurement deviation of the first scintillator and/or of the photodetector is caused by aging of the first scintillator and/or of the photodetector is only considered an obvious matter of design choice involving routine skill of the art. Notice that the performance of aging scintillators is well known and conventionally understood as changing of the performance of the scintillator.
 The examiner takes Official Notice that aging of scintillators is well known to cause deviation in scintillator output. In view of the utility, to improve the detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cahill to include the teachings as is well known to correct the output for aging scintillators.
With regards to claim 8, Cahill discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation of transmitting an alarm when neither the first light signal is transmitted and/or received by the first scintillator nor the second light signal is transmitted and/or received by the second scintillator is only considered an obvious matter of design choice involving routine skill of the art.
Notice that transmitting alarms as needed is conventional and well known in the art in order to inform the user of detection as needed. The examiner takes Official Notice that using alarms in scintillator detectors is well known and conventional in the art. In view of the utility, to improve the detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cahill to include the teachings such as that is well known to inform the user if detection has been made as needed. 
With regards to claim 9, Cahill discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation wherein the second scintillator is shielded from a gamma emitter and/or a further external radiation source is only considered an obvious matter of design choice involving routine skill of the art.
Notice that shielding gamma or other radiations from the second scintillator is well known and conventionally in the art in order enhance the detection. The examiner takes Official Notice that shielding radiation as needed is well known. In view of the utility, to improve the detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cahill to include the teachings as is well known to correct the output with shielding radiation as needed.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of Mickael (US Patent 9,702,990 B2).
With regards to claims 6 and 11, Cahill discloses the claimed invention according to claims 1 and 10 but fails to disclose discrimination, by a discriminating device, of the first light signal from the first scintillator and of the second light signal from the second scintillator, is performed on the basis of a different transit time, a different color, and/or a different intensity of light signals.
Mickael discloses gain stabilization of radiation detectors including an effectiveness of the gain adjustment algorithm 806 has been observed in experimental tests in which a detector 200 and a detector 200′ measure a standard sample at varying temperatures. The results of these tests are illustrated in FIG. 14. The total count rate for each detector has been adjusted to remove noise, but, as illustrated, the total count rate 1410A measured by the detector 200 (which does not implement the gain adjustment algorithm 806 or any other gain adjustment process) deviates as the temperature is adjusted from 25° C. to 165° C. and then back to 25° C. The decrease in total count rate 1410A occurs as a result of the decreased gain of the detector 200 at increased temperatures, which causes a decrease in the magnitude of the pulses 604 associated with certain gamma radiation to the extent that some of the pulses are not detectable (i.e., certain pulses 604 have magnitudes 606 below the level of a low-level discriminator and are therefore not counted in the total count rate 1410A) (Col. 15, Lines 1 – 26).
In view of the utility, to improve the detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cahill with the teachings such as that taught by Mickael.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884